Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,6,9-10,16-18 and 27  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is vague and indefinite.  The claim recites whey protein as a protein source.  However, the claim depends from claim 1 which requires that the protein is of non-meat origin.  However, whey comes from milk which is obtained from animal and animal is a meat source.  Thus, it is not clear what is intended.
In claim 6, the limitation “ fruit and/or vegetables comprises seeds in an amount of up to 30% by weight” is vague and indefinite because it is not clear what is intended.  It is not clear if the seeds are referring to fruit and vegetable that contain seeds or the seeds are some additional component.

	Claim 10 has the same problem as claim 9.
	Claim 16 is vague and indefinite.  Lines 9-11 recites “ before step (b) or after step (b) but the claim does not label the baking step as step (b).  
	Claims 17-18 have the same problem as claim 16.
Claim 27 is vague and indefinite because it is unclear what would be considered as “ satisfactory flavor, mouthfeel, binding and texture”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11,14-18,24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewska ( 2016/0249627) in view of Brooks ( 2016/0324167)


Brooks discloses algae flour to be included in food compositions including baked product.  The algae flour comprises at least 16% triglyceride oil, in some cases from 45-70% triglyceride oil.  Brooks discloses the algae flour has significant digestible protein and unique dietary fiber and associated water binding, texturizing and healthy oil delivery attributes.  The algal flour in in the form of food ingredients composition wherein the algal flour is combined with one or more additional ingredients that is a grain, fruit,vegetable, protein, herbs, spices  to prepared baked good, pasta etc.. The algal flour gives algal-containing baked goods with novel properties.  The algal flour useful for a wide range of food preparation.  Because of the oil content, fiber content and micronized particle, algal flour is multi-functional food ingredient.  Algal flour can be used in baked goods, quick bread, yeast dough, cookies, brownies, cake etc..  Algal flour can be used in baked goods in place of convention fat sources.  Baked goods and gluten free products have superior moisture content and crumb structure that is indistinguishable form conventional bake goods made with butter and egg.  Because of the superior moisture content, these baked goods have a longer shelf life and retain their original texture longer than conventional baked goods that are produced without algal flour.  ( see paragraphs 0009-0011,0028,0083,0090, 0273,0274)
It would have been obvious to one skilled in the art to substitute a part of the refined flour and/or fat disclosed in Okoniewska for the algal flour disclosed in Brooks to obtain a healthier product that has superior properties as taught in Okoniewska.  One skilled in the art would have been motivated to use the algal flour for part of the refine flour and fat for all the health benefits disclosed in Brooks, particularly in view of the fact that Brooks teaches to use algal flour in baked products combining with other ingredients such as whole grain, fruit, vegetable etc… which are disclosed in Okoniewska.  The .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Campbell and Haskins disclose baked product comprising high amount of vegetable/fruit.
	Namdari discloses a high protein dough mix for a leavened bakery product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 13, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793